Citation Nr: 9905865	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for fractures of 
bilateral radial heads, claimed as secondary to service-
connected right knee disorder.

2.  Entitlement to service connection for a shoulder 
disorder, claimed as secondary to a service-connected right 
knee disorder.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine, on a direct or presumptive 
basis, or as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to August 
1964.

By rating action of March 1965, the Providence, Rhode Island 
Regional
Office (RO) denied service connection for a right knee 
disability.  By decision of February 19, 1991, the Board of 
Veterans' Appeals (Board) affirmed the denial of service 
connection for a right knee disability.  In January 1994, the 
Board entered an Order for Reconsideration of the February 
1991 Board decision by the authority granted to the Chairman 
in 38 U.S.C.A. § 7103(b) (West 1991), and the case was 
decided by an expanded panel of two Sections of the Board.  
Subsequently, the Board's May 1994 decision awarded the 
veteran service connection for a knee disorder. 

In his April 1990 substantive appeal, as well as in 
statements dated in April and August 1992, the veteran raised 
the issues of entitlement to service connection for shoulder 
and bilateral arm disabilities as secondary to his right knee 
disability.    

The Board's December 1997 Remand Order noted that the RO 
originally considered the veteran's claim for service 
connection for DJD of the lumbar spine only under a theory of 
entitlement based upon secondary service connection (i.e. 
that the service connected knee disorder proximately caused 
the back disorder).  The Board determined that the RO 
clarified with the veteran that the claim involving the back 
disorder also included a theory of entitlement on the basis 
of direct service connection.  The Board also determined that 
the veteran's July 1995 notice of disagreement was sufficient 
to place both these theories of entitlement on appeal.  The 
RO adjudicated the veteran's current claims in a rating 
decision in July 1995, again in February 1996, and issued a 
July 1998 supplement statement of the case. 


FINDINGS OF FACT

1.  Service medical records do not reveal evidence of 
complaints, statements of medical history or findings of 
disorders related to the veteran's back, elbows or shoulders; 
arthritis of the back was not manifest within one year after 
service.

2.  There is no competent medical evidence of record linking 
a current back disability to disease or injury incurred or 
aggravated in service.

3.  The veteran's statements of medical history that he 
sustained falls due to his service connected knee disability 
are not credible in light of the clinical evidence as to the 
nature of the knee disability and in view of the contemporary 
clinical records recording statements of medical history in 
late 1989 and early 1990 that a fall the veteran maintains 
was due the service connected disability actually was caused 
by accidental tripping.

4.  The veteran does not have a current disability of the 
back, elbows or shoulder that is proximately due to or the 
result of an injury or disease that was incurred in or 
aggravated by active service, nor does the record show he had 
arthritis of a relevant joint that was manifest within one-
year since service discharge.

5.  The veteran veteran's post-service disabilities of the 
back, elbows and shoulders are not proximately due to or the 
result of his service connected knee disorder, nor is there 
an identifiable quantum of additional disability of the back, 
elbows or shoulders that represents the aggravation of these 
disabilities by the service connected knee disability.  




CONCLUSION OF LAW

Residuals of bilateral radial head fractures, degenerative 
joint disease of the lumbar spine, and a bilateral shoulder 
disorder were not incurred or aggravated in service, they are 
not proximately due to or the result of, or aggravated by, a 
service connected disability, and the incurrence of 
degenerative joint disease of the lumbar spine or elbows in 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, and 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 at F.3rd, and 
Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
limited purpose of determining whether a claim is well 
grounded, the Board must accept evidentiary assertions as 
true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).


BACKGROUND

The veteran's service medical records (SMR) reveal no 
abnormalities or treatment associated with his feet, back, 
elbows or shoulders.

The veteran's September 1964 VA examination reveals no 
complaints or abnormalities associated with bilateral radial 
heads, back or shoulders.

A December 1988 VA clinical record shows the veteran reported 
knee surgery in service.  He indicated he had been doing 
"fairly well" until the "past several days" when he 
experienced pain.  He denied recent injury.  Examination 
showed no effusion and a "click or "chunck" in the 
anterior patella.  Assessment was questionable osteoarthritis 
of the knees.

The veteran's February 1989 statement reveals his complaint 
of back pain that started in 1980; he had minor pain in the 
knee.  The veteran further reported that he popped his back 
in 1983, resulting in a pinched nerve.  The veteran's back 
pain continued in 1985 and 1988.  He reported knee symptoms 
of pain in the knee and cramps in the legs.  He made no 
reference to instability or locking of the knee or to the 
knee giving out and causing injuries.

The veteran's March 1989 VA examination reveals his complaint 
of lower back pain that started in 1970.  During that time 
the veteran thought he had a chipped or cracked tail bone.  
There were no findings or diagnoses associated with low back 
pain.  The appellant described his knee symptoms in service 
and surgery.  He reported he was asymptomatic until 1985 when 
he back developing pain without swelling.  He complained 
currently of pain in the right knee, increasing with 
inclement weather and inability to kneel or squat.  The 
veteran made no complaint of instability or locking and the 
examiner noted he had some evidence of a meniscectomy 
problem, but no other significant objective finding.

A March 1989 VA outpatient record shows the claimant was seen 
with a history or right knee surgery in service.  Range of 
motion was 0-120 degrees bilaterally.  There was mild 
patellofemoral pain on the right and none on the left.  The 
knee ligaments were described as stable.  
 
A December 1989 VA medical center (VAMC) outpatient treatment 
reports reveal the veteran's complaint of severe pain and 
decreased range of motion for his right elbow as a result of 
a fall.  The entry for December 13 shows a recorded history 
that the veteran was walking his dog when he tripped over a 
pipe and fell on outstretched upper extremity.  He reportedly 
had bilateral elbow pain, inability to move the elbows.  X-
rays showed radial head fractures with minimal displacement.  
VAMC treatment reports also show treatment for bilateral 
radial head fractures.  Examination of the veteran's back 
revealed deep tendon reflexes of 2+ knee jerk and ankle jerk.  
The veteran was able to heel and toe walk.  X-rays of the 
lumbosacral were negative.  A finding of chronic low back 
pain with no neurologic diagnosis was noted.

A private examiner submitted a January 1990 letter wherein he 
noted the veteran's treatment for bilateral shoulder pain.  
The examiner indicated that the veteran's knee disorder 
caused a series of accidents resulting in a fractured arm and 
strained shoulder.  The examiner's physical examination 
revealed a decreased range of motion of the rotator cuff 
muscles.

A private examiner's April 1992 note reveals the veteran's 
report of an aggravated knee condition that caused upper 
extremity troubles as well.

The veteran's chief complaints during an August 1994 VA 
examination included recurrent pain and buckling of the knee, 
causing him to fall.  There was no laxity of the cruciate or 
collateral ligaments, but the pivot shift test was positive.  
The Mcmurray and Apley tests were negative.  The impression 
included status post right meniscectomy manifest by 
complaints of recurrent pain, buckling and some limitations 
of motion.  There were X-ray findings of narrowing of the 
medial joint compartment and some spiking of the tibia on the 
tunnel view.

A January 1995 letter from a private chiropractor notes the 
veteran's complaint of lower back/lumbosacral pain, which the 
veteran reported had been chronic since service discharge.  
The examiner noted the veteran's report of a fall during 
service that resulted in the fracture of two vertebrae.  The 
examiner referenced a July 1994 VAMC X-ray of an old 
compression fractures at T11, T12, as well as facet 
imbrication L4, L5 with early degenerative changes noted.  
Physical examination revealed paralumbar spasm to be moderate 
bilaterally with associated tenderness over the right 
sacroiliac joint.  The examiner opined that the veteran's 
subjective complaints, history of treatment, and objective 
findings were evidence that his current condition was 
complicated by his service connected knee disorder.

The veteran's February 1995 statement includes his 
description of his fall and resulting back injury while in 
service.  The veteran reported that he was initially treated 
for his back by a private examiner, Dr. J. H. who diagnosed 
sciatic sprain.  The veteran attributed his bilateral 
shoulder injuries and fractured arms to a fall that occurred 
during late 1980's.  The veteran reported that he fell 
occasionally due to his service connected knee disorder.  The 
veteran referenced his initial report of such disorders to a 
January 1990 letter sent to the RO, from a private examiner 
named Dr. D. A.  The veteran noted that he had received 
treatment from 1980 to June 1995 at a VAMC facility.  Those 
records show outpatient treatment from August 1989 to January 
1994.  The treatment reports reveal diagnoses and treatment 
for low back pain, residual pain from status post radial head 
fractures, bilateral shoulder pain and his service connected 
knee disorder.  A February 1990 entry again notes that the 
veteran fell in December 1989, when he tripped while walking 
his dog.  In May 1991, the veteran reported constant 
throbbing pain in the right knee, elbows and lower back.  The 
pain restricted his physical activity but he continued to 
play tennis.  

The veteran's March 1995 VA examination includes his report 
of a "1988" fall resulting in injury to his arms.  The 
veteran related his fall to his service connected disorder.  
The examiner reviewed the veteran's claim folder prior to 
examination.  The examiner noted that the veteran's humoral 
head was well-seated in the glenoid.  The range of motion of 
the shoulder was slightly restricted.  Internal and external 
rotation were also slightly restricted.  The examiner's 
diagnosis included subluxation of the right shoulder reduced.  
X-rays of the veteran's elbows showed some deformity of the 
radial head.  The examiner's diagnosis included fractures of 
the radial heads of both elbows with minimal malunion.  Upon 
examination of the veteran's back, the examiner's diagnoses 
included early degenerative joint disease
of the lumbar spine manifested by spurring of the vertebral 
bodies at L3 and L5.  The examiner noted that the veteran's 
service connected disorder appeared to be essentially healed.   
The knee was functional with a slight limitation of motion of 
full extension, but there was no evidence or laxity of the 
ligaments or any reason for marked instability.  The examiner 
further noted that a fall could have caused subluxation of 
the shoulder and the fractures to the elbows, but the causal 
effect between the fall and the knee were not clear to him.

A December 1995 National Personnel Records Center (NPRC) 
response indicated that "no report of a fall found in file.  
SMR's furnished to your office under same C#."

During the veteran's October 1997 Travel Board, he testified 
to initially hurting his back during basic training in 1964 
as the result of a fall and he did not receive treatment for 
his back until many years latter.  Travel Board Transcript 
(T.) at 4-5.  He further testified that he was okay after his 
1964 back and leg injuries, until 1987 when his knee and back 
started to bother him, whereupon arthritis started and he 
fractured a couple of vertebras in his lower back, which led 
to receipt of medical treatment for his knee and back.  T. at 
5.  The veteran then clarified that he had fractured his 
vertebrae in 1964, but did not need treatment until 1987, 
whereupon arthritis set in.  T. at 5.  The veteran stated 
that during 1987 a private physician told him that X-rays 
revealed old fractures and arthritis.  T. at 6.  The 
veteran's back pain followed his knee pain during 1987, and 
as a result his knee gave out and he suffered arm and right 
shoulder injuries when he tripped and landed on his hand and 
fractured both elbows.  T. at 7-8.  Six months later, he hurt 
his left shoulder after an accidental fall, which again was 
the result of a recurrent buckling of his right knee.  T. at 
9-10.  The veteran then testified that, although he did not 
receive a medical opinion that his reported 1964 back injury 
was related to 1987 X-ray findings, in his mind all of his 
post-service injuries were the result of his knee.  T. at 11-
10.  The veteran agreed that it was fair to say that his 
reported 1964 back injury did necessitate treatment until 
1987. T. at 14.      

A January 1998 computed axial tomography (CAT), coincident 
with a VA examination, resulted in diagnoses of anterior bony 
osteophytes present from bony degenerative changes at L1 to 
L4.  L1-L2, L2-L3 and L5-S1 that did not show disc neither 
herniation nor spinal stenosis.  L3-L4 and L4-L5 showed 
bulging of the annulus without secondary spinal stenosis.  
The examiner indicated that the same findings were seen 
without interval change from since 1994.  The record contains 
outpatient VAMC treatment reports leading up to the January 
1998 CAT, including January 1998, February 1997, and December 
1997, all of which reflect the veteran's complaint of, and 
treatment for, low back pain.

The veteran's June 1998 VA examination, in pertinent part, 
recorded the appellant's history of a fall in basic training 
injuring his back.  The date of this injury was "1978."  
The appellant reportedly continued to have back symptoms but 
the pain became more severe in 1985.   Diagnoses of 
degenerative joint disease of the lumbar spine; and 
radiculopathy of the lower spine manifested by positive 
straight leg raising on the right, diminished reflexes in the 
lower extremities, and restricted range of motion of the 
lumbar spine in flexion.
 



ANALYSIS

The record contains the veteran's current diagnosis of 
degenerative joint disease of the lumbar spine, and post-
service treatment records for residuals of fractures of 
bilateral radial heads and a shoulder disability as a result 
of a fall.  The existence of a current disability is the 
cornerstone of a well-grounded claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. at 505; Brammer v. Derwinski, 3 Vet. App. at 225; 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  The Board 
finds the veteran has satisfied the first element of a well-
grounded claim for each disability at issue on this appeal.

The veteran has offered his evidentiary assertions as to a 
back injury in service and as to the circumstances of post 
service injuries he attributes to his service connected knee 
disability.  These are events upon which a lay party is 
competent to provide evidence.  Moreover, for the limited 
purpose of determining whether a claim is well grounded, 
evidentiary assertions must be presumed to be true.  King, 
supra.  Thus, he has satisfied the second element of a well 
grounded claim as to disease or injury incurred or aggravated 
in service with regard to his back disability, and as to 
injury incurred post service claimed as due to the service 
connected knee disability.  Further, the veteran, in addition 
to his lay assertions of injury to his back in service, has 
submitted private medical records that contain an opinion 
that there is a nexus between his post-service disabilities 
and his service connected knee disorder on a secondary basis. 

In light of the above, the Board finds that the claimant has 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims on 
a theory of secondary service connection are plausible and 
thus well grounded.  See Murphy v. Derwinski, 1 Vet. App. at 
81; Jones v. Brown, 7 Vet. App. at 137; and 38 C.F.R. 
§ 3.310(a).  The Board further finds that there is no 
indication that there are additional pertinent records that 
have been obtained as to these claims and that the RO has 
fully discharged the duty to assist.  38 U.S.C.A. § 5107.

With regard to the claim of service connection for a back 
disability on a direct basis, however, the veteran has not 
submitted a well-grounded claim.  There is no medical 
evidence of a back disability in service.  No medical 
provider has linked the post service back disability to the 
veteran's account of a back injury in service.  In this 
context, the January 1995 report from a private chiropractor 
duly notes the veteran's history of a back injury in service, 
but does not contain an opinion from the chiropractor linking 
a current back disability to service.  Rather, the 
chiropractor only offers an, at best, ambiguous opinion as to 
the secondary service connection theory of entitlement.  The 
simple transcription of medical history, not enhanced by 
medial expertise, does not constitute a competent medical 
opinion as to causation.  LeShore v. Brown, 8 Vet. App. 406 
(1993).  The same analysis applies to the fact that VA 
providers have likewise simply transcribed the veteran's 
history.  While the appellant is competent to describe events 
or symptoms perceptible to a lay party, he is not shown to 
possess any medical expertise and thus his evidentiary 
assertions are not competent to establish a causal 
relationship between the reported fall in service and the 
post service back disability.  Espiritu, supra.  At the 
hearing on appeal, the veteran testified that no medical 
provider had set down an opinion that there is a causal 
relationship between the his account of a back injury in 
service and the post service back disability.  

Nor does the consideration of 38 C.F.R. § 3.303(b) avail the 
claimant.  There is no competent medical evidence of record 
showing that a chronic back disability was present in service 
, that arthritis of the back was manifest to a compensable 
degree within one year of separation, and there is no medical 
opinion is of record suggesting that a disease subject to 
presumptive service connection was manifest within the first 
year post service.  While the claimant can describe 
manifestations of a back disorder such as pain perceptible to 
a lay party, he is not competent to link such manifestations 
to an underlying back disability that is itself not 
perceptible to a lay a party.  The record in this case does 
not show a back disability perceptible to a lay party.  
Savage, supra.  Accordingly, it is clear that the veteran has 
not satisfied element three of a well grounded claim with 
regard to this theory of entitlement and the Board need not 
address this matter further.
 
It is not contended nor shown that elbow or shoulder 
disabilities were present in service or shortly thereafter.  
The veteran's evidentiary assertions and argument with 
respect to these disorders have been on a theory of secondary 
service connection on the basis that these disorder are 
causally related to injuries caused by the service connected 
knee disorder, or that the service connected knee disorder 
aggravated these disorders.  The veteran has also advanced a 
theory of entitlement as to the back disability on the basis 
that it is the product of, or was aggravated by, injuries 
caused by the service connected knee disability.  The veteran 
has submitted competent medical evidence that makes these 
theories of entitlement well grounded.  The veteran's private 
chiropractor, who does not appear to be a specialist in 
neurological or orthopedic disorders, states that the 
veteran's post-service disabilities, "based on the patient's 
history, subjective complaints and objective findings" were, 
in essence, aggravated or caused by his service connected 
knee disorder.  Additionally, another private physician 
concluded that, "as described by the [veteran]," his knee 
condition caused "upper extremity troubles as well."

Thus, the determinative question in this case on the merits 
is whether the veteran's post-service disabilities were 
caused by or aggravated by his service connected knee 
disorder.  In addressing this question, the Board is 
specifically tasked by law to weigh the probative value of 
both the lay and the medical evidence of record.  See Van 
Slack v. Brown, 5 Vet. App. 499 (1993); Harder v. Brown, 5 
Vet. App. 183 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The positive evidence in support of these theories of 
entitlement consists of the private medical opinions 
mentioned above, and the veteran's evidentiary assertions.  
With regard to these medical opinions, the Board first finds 
that rely implicitly, and bility causing 
injuries to the elbows or shoulders.  Nor does either opinion 
indicate it was based upon a comprehensive review of the 
actual record in this case.  The veteran's evidentiary 
assertions, while competent to describe an event like a fall, 
are not competent to causally link a diagnosed disability to 
the resulting trauma, if the disability itself is not 
perceptible to a lay party.  Grottveit, supra.

In contrast to this positive evidence, the Board finds the 
record contains negative evidence of considerably more 
quantity and quality.  This negative evidence goes to the 
fundamental overall question of whether the service-connected 
knee disability produces manifestations that make the claims 
of falls due to this knee disability plausible, and the 
equally basic but more specific question of whether the 
service connected knee disability actually caused the trauma 
that result in the elbow and upper extremity problems in 
question here.

The record in this case includes VA examinations in September 
1964, December 1988, and March 1989, as well as a March 1989 
VA outpatient report, that all fail to disclose instability 
or locking of the knee.   The veteran provided no recorded 
statements of medical history alleging such instability or 
locking or other pathology leading to falls on any of these 
three VA examinations between 1964 and 1989, and he made no 
such complaints in his statement of February 1989.  The first 
such statements of medical history appear on the January 1990 
private medical report.  The VA physician who examined the 
veteran in March 1995 actually reviewed the claims folder in 
conjunction with this examination.  That physician noted 
there was no evidence of laxity of the ligaments or any 
marked instability of the service connected knee.  Therefore, 
based upon the objective findings and the actual history, the 
physician reported that there was no clear relationship 
between the service connected disability and the claimed 
falls.  The Board finds that this opinion, and the actual 
contemporaneous records documenting the statements of medical 
history and the actual clinical findings between 1964 and 
1989, are entitled to far more probative value that the much 
less well founded medical opinions submitted by the claimant 
and the claimant's own evidentiary assertions.  

Beyond the general question of whether falls or other 
traumatic injuries are causally elated to the service 
connected knee disability is the specific question of the 
discrete trauma or traumas documented in the record.  In his 
February 1995 statement, the veteran maintained that his 
bilateral shoulder and fractured arm injuries were the 
product of a fall in the late 1980's.   The record is very 
specific as to when the elbow fractures occurred.  That 
record shows that when the claimant was initially seen for 
the fractures following the fall in late 1989, the medical 
history recorded at that time, as well as in February 1990, 
was that the fall was due to a accidental tripping injury, 
not the service connected knee disability.  With respect to 
this documented episode, the appellant's evidentiary 
assertions can be directly tested against contemporaneous 
evidence.  That comparison shows that whatever may be the 
appellant's current recollections, these current 
recollections are not accurate.  Thus, the Board finds that 
the clear weight of the most probative evidence supports the 
conclusions that the service connected knee disability did 
not produce manifestations that plausibly could have caused 
falls and that the specific trauma in late 1989 at issue here 
was produced by an accidental tripping injury that was not 
causally related to the service connected disorder.  Given 
these conclusions, the general and nonspecific assertion that 
other not specifically documented injuries occurred due to 
the service connected knee disability are not credible.

With respect to any causal relationship between a current 
back disability and the service connected knee disorder, the 
Board notes that again the claimant's statements of medical 
history are not credible because they have been so clearly 
inconsistent.  In February 1989, he reported back pain 
started 1980.  The following month, he stated the back pain 
started in 1970 and then was asymptomatic until 1985.  The 
February 1995 report from the private chiropractor discloses 
that the veteran was then reporting chronic back pain since 
service discharge.  These marked discrepancies in statements 
of medical history show that prior to the claim for benefits, 
the veteran was not alleging a symptomatic back disability 
during and since service, but that later in the context of 
the claim for benefits, that account became exactly the 
opposite.  Thus, the Board assigns no weight to such 
statements of medical history and accordingly no weight to 
medical opinions founded upon clearly false premises.  The 
Board further finds, for the reasons noted above, that the 
clear weight of the evidence is against the assertion that 
the service-connected knee disability produces falls and 
other trauma that could plausibly have affected his back.  
Therefore , the Board finds the clear weight of the evidence 
is against the claim for service connection for a back 
disability as secondary to the service connected knee 
disability.

Finally, under Allen v. Brown, supra., in order to support a 
claim of secondary service connection on the basis of 
aggravation two elements must be demonstrated: (1)  that the 
service-connected disability aggravated the nonservice 
connected disability; and (2) that the quantum of additional 
disability due to that aggravation must be identifiable.  In 
this case, even assuming the claimant has presented medical 
evidence that would satisfy element (1), there is no 
competent medical evidence as to element (2).

In summary, a well-grounded claim of entitlement to service 
connection for a back disability on the basis of incurrence 
or aggravation in service has not been submitted.  With 
respect to the claims for entitlement to service connection 
for a back disability, or for elbow and shoulder disabilities 
on the basis that they are proximately due to a service 
connected disability, or that they were aggravated by a 
service connected disability, the clear weight of the most 
probative evidence is against these claims and therefore the 
benefit of the doubt doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).















ORDER

Service connection for residuals of fractures of bilateral 
radial heads, a shoulder disorder, and degenerative joint 
disease of the lumbar spine is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


